                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )            No. 3:19-CR-65-TAV-DCP-20
                                                   )
DARRON D. BLACKWELL,                               )
                                                   )
                       Defendant.                  )

                                    MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. Now before the Court is Defendant’s pro se Motion for New Counsel [Doc.

654], filed on June 7, 2021. The parties appeared before the Court via videoconference for a motion

hearing on June 24, 2021.           Assistant United States Attorney Brent Jones represented the

Government. Attorney Francis Lloyd, Jr. appeared on behalf of Defendant, who was also present.

Attorney Dan Smith was also present.

       In Defendant’s pro se Motion for New Counsel [Doc. 654], Defendant requests that new

counsel be appointed due to lapses in communication with Attorney Lloyd. During the June 24

hearing, the Government stated that it did not object to the request for new counsel. The Court then

conducted a sealed, ex parte hearing to learn the nature and extent of the problems with the attorney-

client relationship. Attorney Lloyd explained in greater detail several health-related concerns

impacting his ability to communicate with Defendant, as well as made an oral motion to withdraw.

The Court also questioned Defendant regarding his request for new counsel.

       Based upon the representations of Attorney Lloyd and Defendant during the sealed portion

of the hearing, the Court finds that the ability for Defendant and his counsel to communicate has
been significantly eroded due to his counsel’s health issues, with no present prospect for

improvement that would allow for repair of the attorney-client relationship. Accordingly, the Court

finds that good cause exists to grant the request for substitution of counsel. See Wilson v. Mintzes,

761 F.2d 275, 280 (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show

good cause).    Additionally, the Court finds that Attorney Lloyd has established good cause to

withdraw.

       Therefore, Defendant’s Motion for New Counsel [Doc. 654] and Attorney Lloyd’s oral

motion to withdraw are GRANTED, and Attorney Lloyd is RELIEVED as counsel of record for

Defendant. At the end of the hearing, Attorney Smith agreed to accept representation of the

Defendant if the present motion was granted. The Court therefore and hereby SUBSTITUTES and

APPOINTS Attorney Smith under the Criminal Justice Act, 18 U.S.C. § 3006A, as counsel of

record for Defendant. Attorney Lloyd is DIRECTED to turn over all discovery and the Defendant’s

file to Attorney Smith.

       Accordingly, it is ORDERED:

               (1) Defendant’s Motion for New Counsel [Doc. 654] and Attorney
               Lloyd’s oral motion to withdraw are GRANTED;

               (2) Attorney Lloyd is RELIEVED of further representation of
               Defendant and are DIRECTED to provide new defense counsel with
               the discovery and information from Defendant’s file as soon as
               possible;

               (3) Attorney Dan Smith is SUBSTITUTED and APPOINTED as
               counsel of record for the Defendant pursuant to the CJA.

       IT IS SO ORDERED

                                             ENTER:


                                             Debra C. Poplin
                                             United States Magistrate Judge

                                                 2
